DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-0853689 B1) [hereafter referred to as D1], Kanayama (JP 2003092395 A) .

Regarding Claims 1 and 19, D1 discloses a dual image sensor, comprising: a lens holder mounted on a printed circuit board [D1: FIG. 2]; first and second image sensor modules mounted on the printed circuit board and formed on a first surface of the lens holder [D1: FIG. 2; and Claim 1]; and a lens formed on a second surface of the lens holder, wherein the first image sensor module comprises a first housing mounted on the printed circuit board [D1: FIG. 2; and Claim 1]; and a first image sensor mounted on the printed circuit board and formed on a first surface of the first housing, and the second image sensor module comprises a second housing mounted on the printed circuit board [D1: FIG. 2; and Claim 1]; a second image sensor mounted on the printed circuit board and formed on a first surface of the second housing [D1: FIG. 2; and Claim 1]; a second lens formed on a second surface of the second housing [D1: FIG. 2; and Claim 1].
D1 may not explicitly disclose and quantum dot layer formed between the second image sensor and the second lens and absorbing ultraviolet light and emitting visible light converted from the ultraviolet light.
However, Ninan discloses quantum dot absorbing ultraviolet light and emitting visible light converted from the ultraviolet light [Ninan: ¶ [0029]]. 
Ninan may not explicitly disclose quantum dot layer formed between the second image sensor and the second lens.
However, D2 discloses a quantum dot layer formed between the second image sensor and the second lens [D2: FIG. 1; and ¶ [0012]].


Regarding Claim 2, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, D1 in view of Ninan and D2 discloses wherein the dual image sensor absorbs first and second visible light, wherein the first visible light is absorbed by the first and second image sensor modules, and the second visible light is incident on the quantum dot layer and absorbed by the second image sensor module [D1: ¶ [0047]; and FIG. 1; and D2: FIG. 1; and ¶ [0012]].

Regarding Claim 12, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, D1 in view of Ninan and D2 discloses wherein the printed circuit board further comprises at least one light source mounted near the first and second image sensor modules [Ninan: Abstract].

Regarding Claim 13, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
[D1: FIG. 2-3; and ¶ [0027]; ¶ [0020]; and ¶ [0023]].

Regarding Claim 14, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, D1 in view of Ninan and D2 discloses wherein the first image sensor module further comprises a first blank filter formed on the first image sensor [D1: FIG. 2; and ¶ [0027]].

Regarding Claim 15, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, D1 in view of Ninan and D2 discloses wherein the second image sensor module further comprises a second IR-cut filter formed on the quantum dot layer [D1: FIG. 2; and ¶ [0049]].

Regarding Claim 20, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 19, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, D1 in view of Ninan and D2 discloses further comprising a mirror formed between the first and second image sensor modules and the lens [D1: FIG. 2; and Claim 1].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Ninan and D2 as applied to claim 2 above, and further in view of Borthakur (US 2635325 B2).

Regarding Claim 3, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 2, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, D1 in view of Ninan and D2 discloses wherein the quantum dot layer converts the ultraviolet light into the second visible light and emits the second visible light [Ninan: ¶ [0029]].
D1 in view of Ninan and D2 does not explicitly disclose converting via energy down-shift.
However, Borthakur discloses converting via energy down-shift [Borthakur: OTHER PUBLICATIONS: Geyer et al., "Multispectral imaging via luminescent down-shifting with colloidal quantum dots," Optical Materials Express, Aug. 2013. cited by examiner]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the terminology used in Geyer found in Borthakur with the image processing of D1 in view of Ninan and D2 in order to utilize a commonly used process in the art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Ninan and D2 as applied to claim 1 above, and further in view of Konolige (US 2016/0288330 A1).

Regarding Claim 4, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, D1 in view of Ninan and D2 discloses wherein the dual image sensor absorbs light in different wavelength bands [D1: Claim1; and Ninan: ¶ [0029]].

However, Konolige discloses absorbs light in different wavelength bands to measure a depth profile of an object [Konolige: ¶ [0040]: According to various embodiments, an imaging system includes two or more of the above-described optical sensors (which may also be referred to herein as "imagers") configured to capture images of an environment from different viewpoints.  The imaging system might stereoscopically image an environment or scene in multiple wavelength bands.  Then, a computing device may use stereo image processing to generate multiple depth maps (e.g. depth information of surfaces) of the environment based on pairs of images from different viewpoints in each wavelength band.  By combining the depth information derived from multiple wavelength bands into a single depth map, the computing device may generate a more complete and accurate depth map of an environment with a wide luminance range; and ¶ [0100]: Depth sensing techniques of the present application involve performing such stereo image processing with two different types of light--infrared light and visible light--to determine depth estimates in two different bands (e.g. wavelength bands or frequency bands) of light.  Then, those depth estimates may be combined to form a combined depth estimate for at least one surface in an environment.  However, because visible-sensing photodetectors and the infrared-sensing photodetectors do not occupy the exact same positions on the photodetector but are rather interspersed in a planar array, some amount of inaccuracy may be present when combining the two separate depth estimates].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing of  D1 in view of Ninan and D2 with the depth . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Ninan and D2 as applied to claim 1 above, and further in view of KR 10-2017-0018625 A [hereafter referred to as D3].

Regarding Claim 5, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
D1 in view of Ninan and D2 does not explicitly disclose wherein the first and second image sensor modules have different focal lengths from an object.
However, D3 discloses wherein the first and second image sensor modules have different focal lengths from an object [D3: FIG. 2; and ¶ [0045]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing of D1 in view of Ninan and D2 with the configuration of D3 in order to provide methods that may be able to calculate measurements quicker or easier, improving efficiency. 

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Ninan and D2 as applied to claims 1-2 above, and further in view of KR 10-2016-0099995 A [hereafter referred to as D4].

Regarding Claims 6-8, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 2, and is/are analyzed as previously discussed with respect to that claim.
D1 in view of Ninan and D2 does not explicitly disclose wherein the quantum dot layer is a blue quantum dot layer, wherein the blue/green/red quantum dot layer transmits the first visible light and selectively absorbs only the ultraviolet light to amplify the second visible light that is blue/green/red.
However, D4 discloses wherein the quantum dot layer is a blue quantum dot layer, wherein the blue/green/red quantum dot layer transmits the first visible light and selectively absorbs only the ultraviolet light to amplify the second visible light that is blue/green/red [D4: ¶ [0042]; and FIG. 1 and 11-12; which discloses a variable changing wavelength quantum dot layer].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the image processing of D1 in view of Ninan and D2 with the variable controlled wavelength filtration of D4 in order to provide measurements in a variety of conditions, improving overall usability.

Regarding Claim 9, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
D1 in view of Ninan and D2 does not explicitly disclose wherein transmittance of the quantum dot layer is controlled depending upon a concentration of quantum dots.
However, D4 discloses wherein transmittance of the quantum dot layer is controlled depending upon a concentration of quantum dots [D4: ¶ [0044]].

Regarding Claim 10, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
D1 in view of Ninan and D2 may not explicitly disclose  wherein the quantum dot layer comprises quantum dots of at least one of CdS, CdSe, CdTe, ZnS, ZnSe, ZnTe, HgS, HgSe, HgTe, CdSeS, CdSeTe, CdSTe, ZnSeS, ZnSeTe, ZnSTe, HgSeS, HgSeTe, HgSTe, CdZnS, CdZnSe, CdZnTe, CdHgS, CdHgSe, CdHgTe, HgZnS, HgZnSe, HggZnTe, CdZnSeS, CdZnSeTe, CdZnSTe, CdHgSeS, CdHgSeTe, CdHgSTe, HgZnSeS, HgZnSeTe, HgZnSTe, GaN, GaP, GaAs, GaSb, InP, InAs, InSb, AlP, AlS, AlSb, AlN, AlP, AlAs, InN, InP, InAs, PbS, PbSe, Si, Ge, MgS, MgSe, MgTe, GaNP, GaNAs, GaPAs, AINP, AlNAs, AlPAs, InNP, InNAs, InPAs, GaAlNP, GaAlNAs, GaAlPAs, GaInNP, GaInNAs, GaInPAs, InAlNP, InAlNAs, and InAlPAs which have a zinc blende structure, and combinations thereof.
However, D4 discloses  wherein the quantum dot layer comprises quantum dots of at least one of CdS, CdSe, CdTe, ZnS, ZnSe, ZnTe, HgS, HgSe, HgTe, CdSeS, CdSeTe, CdSTe, ZnSeS, ZnSeTe, ZnSTe, HgSeS, HgSeTe, HgSTe, CdZnS, CdZnSe, CdZnTe, CdHgS, CdHgSe, CdHgTe, HgZnS, HgZnSe, HggZnTe, CdZnSeS, CdZnSeTe, CdZnSTe, CdHgSeS, CdHgSeTe, CdHgSTe, HgZnSeS, HgZnSeTe, HgZnSTe, GaN, GaP, GaAs, GaSb, InP, InAs, InSb, AlP, AlS, AlSb, AlN, AlP, AlAs, InN, InP, InAs, PbS, PbSe, Si, Ge, MgS, MgSe, MgTe, GaNP, GaNAs, GaPAs, AINP, AlNAs, AlPAs, InNP, InNAs, InPAs, GaAlNP, GaAlNAs, GaAlPAs, GaInNP, GaInNAs, GaInPAs, InAlNP, InAlNAs, and InAlPAs which have a zinc blende structure, and combinations thereof [D4: ¶ [0044]].

Regarding Claim 11, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.

However, D4 discloses wherein the quantum dot layer comprises at least one type of quantum dots having a core/single-shell structure, quantum dots having a core/multi-shell structure, and quantum dots having an alloy structure [D4: ¶ [0044]].

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Ninan and D2 as applied to claim 1 above, and further in view of KR 10-2011-0037204 A [hereafter referred to as D5].

Regarding Claim 16, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
D1 in view of Ninan and D2 does not explicitly disclose wherein the first and second image sensors comprise photoelectric conversion elements formed on a substrate to correspond to a plurality of pixel regions; a wiring layer formed on the substrate on which the photoelectric conversion elements are formed; and RGB color filters formed on the wiring layer to correspond to the photoelectric conversion elements.
However, D5 discloses wherein the first and second image sensors comprise photoelectric conversion elements formed on a substrate to correspond to a plurality of pixel regions; a wiring layer formed on the substrate on which the photoelectric conversion elements are formed; and RGB color filters formed on the wiring layer to correspond to the photoelectric conversion elements [D5: ¶ [0017]; and FIG. 1-2].


Regarding Claim 17, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 16, and is/are analyzed as previously discussed with respect to that claim.
D1 in view of Ninan and D2 does not explicitly disclose wherein the photoelectric conversion elements are silicon-based photodiodes.
However, D5 discloses wherein the photoelectric conversion elements are silicon-based photodiodes [D5: ¶ [0017]].

Regarding Claim 18, D1 in view of Ninan and D2 disclose(s) all the limitations of Claim 16, and is/are analyzed as previously discussed with respect to that claim.
D1 in view of Ninan and D2 does not explicitly disclose wherein the first and second image sensors further comprise microlenses formed on the RGB color filter.
However, D5 discloses wherein the first and second image sensors further comprise microlenses formed on the RGB color filter [D5: ¶ [0017]; and FIG. 1-2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482